Citation Nr: 1742386	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-42 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disorder (COPD), mesothelioma and asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1956.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges he currently has PTSD as a result of his experiences serving aboard the U.S.S. Wisconsin during the Korean War. He indicated the ship was targeted by the enemy's long range missiles and fighter air craft and often had to travel through mine fields in the water.  He indicated these incidents had him fearing for his life on a regular basis and that he still has nightmares, flashbacks and anxiety attacks.  The Veteran underwent a VA examination in August 2013.  The examiner determined that the Veteran did not have a diagnosis of PTSD. However, the examiner did diagnose anxiety disorder, not other specified (NOS).

As noted in the Introduction, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record.  Clemons, 23 Vet. App. 1.  As such, an opinion is needed as to whether the Veteran's currently diagnosed anxiety disorder NOS is at least as likely as not related to his experiences in service.  The Board notes that the most recent treatment records on file are dated in 2013.  The Veteran continues to contend that he has PTSD.  To provide the Veteran every opportunity, on remand, the Board will ask that recent treatment records be obtained and considered by a VA examiner to determine whether a new examination is warranted. 

Regarding the Veteran's claims for service connection for hearing loss and tinnitus, in his March 2014 notice of disagreement, the Veteran indicated that his General Quarters station onboard the U.S.S. Wisconsin was in the 16 inch gun station, firing, powder and loading room.  He explained that the shells were as large as a small Volkswagen car and when they went off, it sounded like an explosion each time.  He indicated he now has extreme hearing loss and tinnitus which he believes is related to noise exposure in service.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board observes that tinnitus is subjective and the Veteran is competent to report that he has had ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In addition, the Veteran is competent to indicate that he has difficulty hearing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds it appropriate to remand the claims for service connection for hearing loss and tinnitus for a VA examination given evidence of current disabilities and lay evidence of noise exposure during service.

The Veteran also claimed service connection for various lung conditions, to include COPD, mesothelioma and asbestosis.  The Veteran believes he was exposed to smoke and asbestos on the U.S.S. Wisconsin as well as chemicals and residue from the laundry of 5,000 men on the ship between November 1952 and June 1956.  Treatment records show a diagnosis of COPD.  The only evidence indicating the Veteran has mesothelioma and/or asbestosis is his lay statements.  However, as all conditions claimed affect the lungs, the Board finds it appropriate to remand the general issue of entitlement to service connection for a lung condition to provide the Veteran a VA examination to determine whether he has a lung or respiratory condition that had onset in service or is due to exposures therein.  McLendon, 20 Vet. App. 79.

As mentioned, the most recent treatment records associated with the electronic claims file are dated in 2013.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate VA treatment records from January 2013 to the present with the electronic claims file.

2.  Refer the Veteran's electronic claims file to the examiner who performed the August 2013 VA examination or to another suitable medical professional to obtain an addendum opinion regarding the likely etiology of the Veteran's diagnosed anxiety disorder.
The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

The Veteran continues to contend that he has PTSD.  If upon review of more recent treatment records there is evidence that the Veteran may have a diagnosis of PTSD, or if the examiner determines that a new examination is warranted, one should be scheduled.
The examiner is requested to review all pertinent records, to include any available treatment records and the Veteran's statements in support of claim regarding his experiences in service and current symptomatology.

After review of the record, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is at least as likely as not (50 percent probability or greater) causally or etiologically related to active duty service, to include the Veteran's service on the U.S.S. Wisconsin during the Korean War, as opposed to its being more likely due to some other factor or factors.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

It is noted that the Veteran is competent to attest to observable symptomatology such as ringing in the ears and difficulty hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

Here, the Veteran provided evidence of noise exposure from 16 inch guns while serving aboard the U.S.S. Wisconsin in the Navy; the Board has no reason to disbelieve the Veteran.
Following review of the evidence, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and/or tinnitus is/are causally or etiologically related to the Veteran's military service, including noise exposure therein.  The examiner should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

4.  Schedule the Veteran for a VA examination to address his claim for service connection for a lung condition, to include COPD, mesothelioma and asbestosis.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any tests deemed necessary, to include a pulmonary function tests, should be conducted if the Veteran consents, and all clinical findings should be reported in detail. 
 Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any and all lung or respiratory conditions present. Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such lung or respiratory condition was incurred in or is otherwise related to active service keeping in mind the Veteran's contention that he was exposed to smoke and asbestos aboard the U.S.S. Wisconsin along with chemicals and residue from the laundry of 5,000 sailors.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

5.  After undertaking the development above, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




